Citation Nr: 0806259	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  07-00 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of head 
trauma, claimed as a bump on the back of the head. 

2.  Entitlement to service connection for arthritis of the 
back and neck.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to May 1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Winston-Salem, North Carolina, Department 
of Veterans Affairs (VA) Regional Office (RO).

In February 2008, the veteran, sitting at the Winston-Salem 
RO, testified during a hearing, via video conference, 
conducted with the undersigned sitting at the Board's main 
office in Washington, D.C.  A copy of the hearing transcript 
is in the claims file.  The next day, the Board granted the 
veteran's motion to advance his case on the Board's docket.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2007).

The Board notes that the veteran has asserted that has 
hearing loss as a result of head trauma suffered in service.  
Service connection for bilateral hearing loss was granted 
during the pendency of this appeal; accordingly, this 
assertion will not be discussed in this decision.  He has now 
raised the issue of an increased rating for hearing loss.  
That issue is undergoing RO development, and is not before 
the Board at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Appellant has contended that he sustained a blow to the head 
in service and that as a result he has a lump on the back of 
his head and arthritis in the neck and back as a result.  
Service medical records do reveal that he sustained small 
bump on the back of his head in December 1951.  He also had a 
severe bruise of the ribs.  He reportedly was struck by an 
unknown object by person or persons unknown.  Treatment was 
not otherwise described in the service medical records and 
there are no additional pertinent complaints or findings in 
the remaining records or on VA examination shortly after 
service separation.

It is noted that he has been service connected for hearing 
loss which has been attributed to head trauma.

Medical records now on file reveal arthritis in the neck and 
back.  It appears to have first been noted in the late 
1970's.  When seen at the personal hearing in February 2008, 
appellant did appear to have a bump on the back of his head.  
In such circumstances, an examination is indicated.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for 
appropriate VA examination(s), conducted 
by physician(s), to ascertain whether any 
of the claimed disorders are as likely as 
not (greater than 50 percent chance) 
related to the in-service head trauma.  
The claims folder should be available to 
the examiner for review prior to entry of 
any opinion.  All appropriate tests should 
be accomplished and all clinical findings 
reported in detail.  Specifically, the 
physician(s) should determine whether 
arthritis is present in the neck and back, 
and whether there is a lump on the back of 
the head.  If found, it should be 
indicated whether there is a relationship 
to the head trauma in service, or whether 
the pathology is more likely due to 
something other than the head trauma such 
as a systemic disorder or advancing age.  
The examiner(s) should provide medical 
reasoning for the conclusions reached.

Thereafter, the claim should be reviewed by the RO/AMC.  If 
the benefits sought remain denied, the veteran and his 
representative should be provided with a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board for further appellate consideration, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



